         Case 1:20-cr-00006-KBJ Document 32 Filed 01/04/21 Page 1 of 1




                        UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLUMBIA

                                         )
UNITED STATES OF AMERICA                 )
                                         )
             v.                          )      No. 20-cr-006 (KBJ)
                                         )
STEVE CHOI,                              )
                                         )
             Defendant.                  )
                                         )

                                        ORDER

      Upon consideration of Defendant’s [31] Motion to Continue Surrender Date, and

for good cause shown, it is hereby

      ORDERED that Defendant’s motion is GRANTED. It is

      FURTHER ORDERED that Steve Choi be required to report to the Bureau of

Prisons to serve his sentence no earlier than April 12, 2021.


Date: January 4, 2021                           Ketanji Brown Jackson u
                                                KETANJI BROWN JACKSON
                                                United States District Judge
